Citation Nr: 0502863	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at law




ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from November 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board issued a decision in this case in June 2001, 
denying the claimed benefit.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2003 Memorandum 
Decision, the Court vacated the Board's decision and remanded 
the case to the Board for further action.  The Board Remanded 
the case to the RO in September 2003.  All action and 
development directed by the Board's Remand having been 
completed, and the case is again before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence shows that, in January 2000, the 
veteran had Level II hearing in each ear.  

2.  The medical evidence shows that, in January 2004, the 
veteran had Level II hearing in his right ear and Level IV 
hearing in his left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.85, Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his attorney have been provided with a copy 
of the appealed January 2000 rating decision, a June 2000 
statement of the case, and supplemental statements of the 
case dated in March 2004, May 2004, and July 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to claim for an increased rating for 
bilateral hearing loss.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claim.  

In addition, in a January 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing that his service-connected 
bilateral hearing loss had gotten worse.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain medical records from VA health 
care facilities and other Federal facilities.  He was also 
told that VA would assist him in obtaining private treatment 
records that the veteran told them about and that they would 
get an examination or a medical opinion if it were necessary.  
He was informed to provide information so that VA could 
obtain relevant treatment records.  In this regard, he was 
told to complete sign and return the enclosed VA Form 21-
4142, Authorization for Release of Information, for any 
private health care provider he wished VA to obtain records.  
The veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in January 2004 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claim that he might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In January 
2004, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in August 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in February 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  Further, he has been advised to submit all needed 
information and evidence to the RO.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Percent 
discrimi
n-ation
Puretone threshold average 

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

			    Numeric Designations - Table VI



XI
100











X
90
80










IX
80
70
60









VII
I
70
60
50
50







Bett
er
VII
60
60
50
40
40






ear
VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20





IV
30
30
30
20
20
20
10
10




III
20
20
20
20
20
10
10
10
0



II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


Poorer ear
				Percentage evaluation  - Table VII


An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The veteran has been afforded two VA audiometric evaluations 
during the course of his appeal.  On an authorized 
audiological evaluation in January 2000, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
25
55
55
60
49
Left
30
55
55
65
51

Speech audiometry revealed speech discrimination ability of 
84 percent in the right ear and of 84 percent in the left 
ear.  

On an authorized audiological evaluation in January 2004, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
25
60
60
60
51
Left
36
60
65
65
56

Speech audiometry revealed speech discrimination ability of 
88 percent in the right ear and of 80 percent in the left 
ear.  

Applying the January 2000 data to the criteria of the rating 
schedule shows that the veteran has Level II hearing in each 
ear.  Applying the January 2004 data indicates that the he 
has Level II hearing in the right ear and Level IV hearing in 
his left ear.  Applying the results of either VA examination 
to Table VII gives a zero percent rating.  

The veteran has also submitted the reports of two hearing 
tests conducted by private audiologists, in March 2000 and 
June 2003.  Both reports contain audiometric data in 
graphical format, which the Board cannot interpret in the 
first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
The March 2000 report does indicate that the veteran had 65dB 
hearing loss in each ear, but it does not state how that 
determination was made.  That report also lists a speech 
reception threshold of 25dB in each ear; however, that test 
is not among the criteria VA uses to establish hearing 
impairment.  In addition, the report includes a "WDS(%)" 
[?word discrimination score] of 76 percent for the right ear 
and 64 percent for the left ear; lacking a definition of that 
test or the criteria used to determine the results, however, 
that test is also of no value to the Board.  

The June 2003 private hearing test, conducted by a different 
examiner, is reported on a different form than the March 2000 
test.  The report of that test includes a two-tone pure tone 
threshold average of 37dB for the right ear and 33dB for the 
left ear.  In addition, the report states that the speech 
reception threshold for the right ear was 40dB and for the 
left ear was 30dB; as with the March 2000 test, those scores 
are meaningless.  The June 2003 report also provides speech 
discrimination scores of 64 percent for the right ear and 52 
percent for the left ear, with a binaural score of 
80 percent; the 2003 report likewise does not indicate the 
standards or criteria utilized to determine the speech 
discrimination scores.  

In May 2004, the veteran's private physician wrote to provide 
some explanation of the private audiometry reports.  He 
stated that "we use a two-tone average for our pure tone 
averaging while the VA uses more tones than that.  That is 
why our pure tone average is lower than the VA's."  The 
physician also noted, incorrectly, that, "VA's speech 
recognition, as listed on their test, uses binaural testing 
to record their results, while our testing for speech 
recognition does not only [test] each ear separately, but 
also binaurally."  (Presumably, he meant speech 
discrimination.  VA tests speech discrimination separately in 
each ear.)  He indicated, however, that the scores on the 
private test were "comparable" to "VA's results."  The 
examiner further noted that, 

We also test speech discrimination at 35 
dB above speech threshold, which gave us 
a sound level of 75 dB presented to each 
ear, while the VA uses a higher power and 
they tested the patient at 90 dB, giving 
them a little higher speech 
discrimination score than what we 
obtained.  I have no idea what the 
Maryland CNC regulations are...

These are the reasons for the 
differences.  They are simply a 
difference in testing method.  They do 
not reflect anything other than that...  As 
you can see, these basically are just 
stating the same thing, but using 
different parameters since we do not use 
the VA parameters in private practice.  

The Court's remand noted that 38 C.F.R. § 4.2 (2004) 
provides, 

Different examiners, at different times, 
will not describe the same disability in 
the same language.  Features of the 
disability which must have persisted 
unchanged may be overlooked or a change 
for the better or worse may not be 
accurately appreciated or described.  It 
is the responsibility of the rating 
specialist to interpret reports of 
examination in the light of the whole 
recorded history, reconciling the various 
reports into a consistent picture so that 
the current rating may accurately reflect 
the elements of disability present.  Each 
disability must be considered from the 
point of view of the veteran working or 
seeking work.  If a diagnosis is not 
supported by the findings on the 
examination report or if the report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.  (Emphasis added.)  

The Court also noted that the current version of 38 C.F.R. 
§ 19.9(a) states that, "If further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action is essential for a proper appellate decision, 
[the Board] shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken."  
(Emphasis added.)  As in effect, prior to 2002, § 19.9(a) 
used the word "may" instead of "shall."  The Court stated 
that the Board must apply whichever version of § 19.9(a) is 
more favorable to the veteran's claim, citing Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), and then must 
address why the Board did not Remand his claim with 
instructions to return the private examination to him to 
allow him to obtain another examination in compliance with 
§ 19.9(a).  

The Board finds that any failure on the Board's part to 
Remand the case specifically to permit the veteran to obtain 
another examination has been cured by his subsequent 
submission of a more recent private examination and an 
explanation of the examination's results by the private 
examiner.  In addition, a more recent VA audiometric 
evaluation has also been conducted and is of record.  

The Board also finds that, despite the examiner's attempt at 
clarification, both of the private examinations remain 
inadequate for rating purposes.  Neither examination provides 
raw pure tone threshold data at the four frequencies required 
by VA regulations and Kelly.  Although the second test report 
reflects speech discrimination scores, the examiner's 
explanation clearly indicates that the private testing 
conditions differed significantly from those used by VA and, 
apparently, did not use the required Maryland CNC word list, 
such that the private test results cannot be used for 
evaluating the veteran's hearing loss.  

Further, the Board finds that an additional Remand is not 
necessary pursuant to either version of § 19.9(a).  Even the 
current version requires a Remand only, "If further 
evidence, clarification of the evidence, correction of a 
procedural defect, or any other action is essential for a 
proper appellate decision."  In this case, two valid, 
complete VA audiometric evaluation reports are of record.  
The Board believes that sufficient evidence is already of 
record for the Board to make "a proper appellate decision."  
Nevertheless, the private physician has already made an 
attempt to clarify the private examination reports and to 
resolve any differences.  Thus, an additional Remand is not 
warranted.  

Moreover, the veteran's attorney's suggestion that a 
50 percent rating should be assigned for the veteran's 
hearing loss based on the private test data is misplaced.  
First, his suggestion implies that the VA test data should be 
ignored, in contradistinction to his contention that the 
Board had previously ignored the private test data and used 
only the VA test data.  Second, it is unclear how he arrived 
at his conclusion that a 50 percent rating is warranted.  
Finally, his suggestion ignores the differences in testing 
methods and the different reported pure tone averages, even 
between the two private examinations, as well as the 
examination requirements set forth in the regulations.  

Lastly, even if the Board were to consider the private test 
results, the private examiner compared those results to the 
audiometric data obtained on two recent VA examinations and 
concluded that they were equivalent.  Therefore, application 
of the January 2000 and January 2004 VA test results alone 
provides an adequate basis for evaluating the veteran's 
hearing loss.  

Finally, as noted above, applying the recent VA audiometric 
data to the criteria set forth at § 4.85, the Board finds 
that the January 2000 data indicate Level II hearing in each 
ear; the January 2004 data reflect Level II hearing in the 
veteran's right ear and Level IV hearing in his left ear.  
Both examinations' test results warrant a zero percent 
rating, according to Table VII.  

Therefore, the Board concludes that the criteria for a 
compensable rating for the veteran's bilateral hearing loss 
are not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

A compensable rating for bilateral hearing loss is denied.  



	                        
____________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


